  Case 1:20-cr-00239-TSE Document 31 Filed 12/02/20 Page 1 of 2 PageID# 111




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

                v.                                     Case No.   1:20-cr-239

 ALEXANDA AMON KOTEY,
                                                       The Honorable T.S. Ellis, III
                Defendant.



                 NOTICE OF FILING OF CONSENT DISCOVERY ORDERS

       Pursuant to Rule l6(d)(l), Federal Rules of Criminal Procedure, the United States hereby

gives notice to the Court that the parties have agreed upon the terms and conditions of the attached

signed discovery Order (Attachment A) and Protective Order (Attachment B).             The parties

respectfully ask the Court to consider and sign these Orders, if the Court deems the Orders

appropriate.

                                         By:      /s/
                                               Dennis M. Fitzpatrick
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               Eastern District of Virginia
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               (703) 299-3700
                                               dennis.fitzpatrick@usdoj.gov
  Case 1:20-cr-00239-TSE Document 31 Filed 12/02/20 Page 2 of 2 PageID# 112




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of that electronic filing

(NEF) to all counsel of record.


                                               /s/
                                            Dennis M. Fitzpatrick
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            (703) 299-3700 (telephone)
                                            (703) 299-3982 (fax)
                                            dennis.fitzpatrick@usdoj.gov
